DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the ceramic fiber wrap inner jacket" in line 1 and "the group" in line 2. There is insufficient antecedent basis for these limitations in the claim. 	Note; there is no inner jacket in claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman, US 2006/0175074, in view of Metz, US 2011/0209892, in view of Konnik, US 7538275 and further in view of FUJIMOTO, US 2010/0101824.
Regarding claim 25, Huffman discloses; a method of testing a fire resistant coaxial cable, the method comprising: 							providing a coaxial cable (Fig. 1; 100) having a center conductor (Fig. 1; 114) surrounded by a dielectric (Fig. 1; 116 and ¶ 0017; dielectric layer), which is surrounded by an outer conductor (Fig. 1; 120,140 and ¶ 0017; outer conductor), which is surrounded by an outer jacket (Fig. 1; 150 and ¶ 0017; outer jacket). 		Huffman substantially discloses the invention of a coaxial cable includes an elongate inner conductor and a dielectric layer surrounds the inner conductor but is silent about a ceramic fiber wrap dielectric. However Metz teaches that coaxial cable in which the intermediate space between the inner conductor and the outer conductor is filled with glass fibers or ceramic fibers (¶ 0019).						It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huffman by providing a ceramic fiber wrap dielectric, as taught by Metz, so that providing a flexible or semi-flexible coaxial cable (¶ 0023). 									Huffman substantially discloses the invention of a coaxial cable adapted to provide a desired level of burn performance and satisfactorily meet and pass NFPA 262 test but is silent about subjecting the coaxial cable to heat at or above 1010°C; and passing an electric voltage or current through the coaxial cable after the burning. 
Regarding claim 26, Huffman discloses;	the outer conductor comprises a corrugated metal (Fig. 1; 120,140 and ¶ 0037; dimples or baffles).

Allowable Subject Matter
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1, 3-13, 15 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach all the limitations of the claimed invention including “the ceramifying includes burning away a polysiloxane matrix and melting inorganic flux particles such that the inorganic flux particles connect between refractory filler particles” as specifically recited in independent claim 1 and as specifically recited in independent claim 21 “a first layer of ceramifiable silicone rubber dielectric surrounding the center conductor, the ceramifiable silicone rubber dielectric comprising inorganic flux particles and refractory particles in a polysiloxane matrix, the ceramifiable silicone rubber dielectric configured to convert from a resilient elastomer to a porous ceramic; and a second layer of ceramifiable silicone rubber dielectric surrounding the first layer, the first layer having at least partially cured independently from the second layer such that the first and second layers are distinct from one another”. 								Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments with respect to claim 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument about new independent claim 25 that Konnik fails to teach or suggest that the cable is a coaxial cable with an outer conductor and nothing in paragraph [0018] suggest why the outer conductor of Shin should be combined with a power cable like that in Konnik, however new 103 rejection with new set of references like Huffman, in view of Metz, in view of Konnik, and further in view of FUJIMOTO has been applied, please see the rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729